                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


DIANNA N. HOLLINGER,                           )         CASE NO. 1:17 CV 2505
                                               )
                      Plaintiff,               )         MAGISTRATE JUDGE
                                               )         WILLIAM H. BAUGHMAN, JR.
v.                                             )
                                               )
COMMISSIONER OF SOCIAL                         )
SECURITY,                                      )         MEMORANDUM OPINION &
                                               )         ORDER
                      Defendant.               )



                                        Introduction

         Before me1 is an action by Dianna N. Hollinger under 42 U.S.C. § 405(g) for judicial

review of the final decision of the Commissioner of Social Security denying her application

for disability insurance benefits (“DIB”).2 For the reasons set forth below, I affirm the

Commissioner’s no disability finding.

                                          Analysis

         Hollinger asks for reversal of the Commissioner’s decision on the ground that it

does not have the support of substantial evidence in the administrative record.

Specifically, Hollinger presents the following issues for judicial review:

          Whether the ALJ violated the treating physician rule where two treating
           physicians found limitations inconsistent with an ability to work and the ALJ
           failed to follow Social Security’s own regulations for the evaluation of treating
           physician opinion.

1
    ECF No. 14. The parties have consented to my exercise of jurisdiction.
2
    ECF No. 1.
        Whether the ALJ erred in his evaluation of Hollinger’s statements about her
         symptoms and limitations, where he overstated Hollinger’s daily activities and
         travel to Panama to see her family.

A.     Treating source opinions

       The Sixth Circuit in Gayheart v. Commissioner of Social Security3 emphasized that

the regulations require two distinct analyses in evaluating the opinions of treating sources.4

The Gayheart decision directed that the ALJ must first determine if the opinion must

receive controlling weight as well-supported by clinical and laboratory techniques and as

not inconsistent with other evidence in the administrative record.5 If the ALJ decides not

to give the opinion controlling weight, then a rebuttable presumption exists that the treating

physician’s opinion should receive great deference.6 This presumption may be rebutted by

application of the factors set forth in 20 C.F.R. §§ 404.1527(c)(2)(i)-(ii), (3)-(6).7 The

Court cautioned against collapsing these two distinct analyses into one.8

       Despite the seemingly clear mandate of Gayheart, the Sixth Circuit in later decisions

has adopted an approach that permits these two separate analyses to be merged into one so

long as the ALJ states “good reasons” for the weight assigned applying the regulatory




3
  Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365 (6th Cir. 2013).
4
  Id. at 375-76.
5
  Id. at 376.
6
  Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 242 (6th Cir. 2007).
7
  Gayheart, 710 F.3d at 376.
8
  Id.
                                           2
factors governing each analytical step.9 Also, despite the reality that a unified statement

of these “good reasons” greatly enhances meaningful judicial review,10 some authority

exists for looking outside the unified statement for analysis of the weight assigned to a

treating source’s opinion.11 Going beyond the reasons stated in the unified statement takes

the Court in the hazy gray area where the sirens of de novo review and post hoc

rationalization reside. A reviewing district court must avoid both.

       An ALJ cannot avoid reversal by merely citing exhibits in the record that might

support her findings without discussing the content of those exhibits and explaining how

that content provides support.12 Nor can counsel for the Commissioner save a decision

from reversal by citing to evidence in the record not cited and adequately discussed by the

ALJ.13 It is for the ALJ, not the court or Commissioner’s counsel, to “build a logical bridge

from the evidence to the conclusion.”14 “Put simply, . . . there must be some effort . . . to

explain why it is the treating physician’s conclusion that gets the short end of the stick.”15




9
  E.g., Biestek v. Comm. of Soc. Sec., 880 F.3d 778, 785 (6th Cir. 2017).
10
   Smith v. Comm. of Soc. Sec., No. 5:13cv870, 2104WL1944247, at **7-8 (N.D. Ohio
May 14, 2014).
11
   See, e.g., Heston v. Comm’r of Soc. Sec., 245 F.3d 528 (6th Cir. 2001).
12
   Smith v. Comm’r of Soc. Sec., No. 5:13 CV 870, 2104 WL 1944247, at *7 (N.D. Ohio
May 14, 2014).
13
   Sharp v. Comm’r of Soc. Sec., No. 1:14-cv-523, 2015 WL 3545251 (S.D. Ohio June 4,
2015) (citing Keeton v. Comm’r of Soc. Sec., 583 F. App’x 515, 524 (6th Cir. 2014)),
report and recommendation adopted by 2015 WL 3952331 (S.D. Ohio June 29, 2015).
14
   Hale v. Colvin, No. 3:13cv182, 2014 WL 868124, at *8 (S.D. Ohio March 5, 2014).
15
   Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 552 (6th Cir. 2010).
                                              3
       The Sixth Circuit has identified certain breaches of the treating source rules as

grounds for reversal and remand, including:

       $      the failure to mention and consider the opinion of a treating source;16

       $      the rejection or discounting of the weight of a treating source without
              assigning weight;17

       $      the failure to explain how the opinion of a source properly considered
              as a treating source is weighed (i.e., treating v. examining);18 and

       $      the elevation of the opinion of a non-examining source over that of a
              treating source if the non-examining source has not reviewed the
              opinion of the treating source.19

       The Sixth Circuit expressed skepticism as to the Commissioner’s argument that the

error should be viewed as harmless since substantial evidence exists to support the ultimate

finding.20 Specifically, Blakley v. Commissioner of Social Security21 concluded that “even

if we were to agree that substantial evidence supports the ALJ’s weighing of each of these

doctors’ opinions, substantial evidence alone does not excuse non-compliance with 20

C.F.R. § 404.1527(c)(2) as harmless error.”22 Harmless error sufficient to excuse the

breach of the treating source rule only exists if the opinion at issue is so patently deficient

as to make it incredible, if the Commissioner implicitly adopts the source’s opinion or


16
   Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 407-08 (6th Cir. 2009).
17
   Id. at 408.
18
   Id.
19
   Id. at 409.
20
   Id. at 409-10.
21
   Id. at 399.
22
   Id. at 410.
                                            4
makes findings consistent with it, or if the goal of the treating source regulation is satisfied

despite non-compliance.23

       With these principles in mind, I turn to the treatment of the two treating sources’

opinions.

1.     Dr. Tucker

       Dr. Tucker issued three opinions regarding Hollinger’s health conditions:

       1) June 5, 2008: This opinion discusses the nature of Hollinger’s impairment and
          her worsening pain, and states that no further treatment would be helpful. But
          the only limitation identified by Dr. Tucker is that “maybe [Hollinger] could be
          evaluated for a sit-down type job.”24

       2) February 9, 2010: This opinion states that Hollinger cannot sit for prolonged
          periods of time and that sitting aggravates bowel urgency. This letter was
          written regarding accommodations Hollinger needed during a flight to
          Panama.25

       3) December 27, 2010: This opinion references abdominal pain but includes no
          discussion of any limitations.26

       Regarding Dr. Tucker’s 2008 opinion, the ALJ assigned some weight to his opinion

that Hollinger could perform a sit-down type job. He gave the following reasons in support:

the record shows Hollinger is capable of more than sedentary work; Hollinger continued

to drive and performed other activities of daily living; and Hollinger was capable of

independent personal care.27 The ALJ assigned little weight to Dr. Tucker’s statement that


23
   Cole v. Astrue, 661 F.3d 931, 940 (6th Cir. 2011).
24
   ECF No. 11, Transcript (“Tr.”) at 648.
25
   Id. at 951.
26
   Id. at 1036.
27
   Id. at 1526.
                                             5
Hollinger was headed towards disability, and supported the weight assigned with the

reasons that this statement was speculative, was a determination reserved for the

Commissioner, and did not impose any functional limitations.28

       The ALJ assigned little weight to Dr. Tucker’s February 2010 opinion that Hollinger

could not sit for prolonged periods of time. He gave the following reasons for the weight

assigned: Hollinger had traveled to Panama before her last surgery without excuse;

Hollinger sat through movies at the movie theater and engaged in other activities of daily

living; the record contained no consistent or routine reports of bowel and bladder urgency;

and the record contained subsequent reports that Hollinger’s bowel and bladder issues had

been resolved.29

       The ALJ assigned some weight to Dr. Tucker’s December 2010 opinion and gave

the following reasons for doing so: Dr. Tucker’s comment that Hollinger would have bowel

problems going forward was speculative; Hollinger did not indicate at the time a significant

change in bowel habits or inability to engage in daily activities; Hollinger was not taking

any medications for bowel incontinence or wearing protective undergarments;

radiographic evidence one month before the date last insured did not document significant

complications or impairments; and Hollinger reported no residual symptoms from

abdominal problems.30


28
   Id.
29
   Id. at 1529.
30
   Id. at 1530.
                                             6
       The ALJ properly recognized Dr. Tucker as a treating source.31 The only thing

closely approximating a functional limitation in these three opinions is Dr. Tucker’s

statement that Hollinger “maybe . . . could be evaluated for a sit-down type job,” but even

that is speculative. And the ALJ gave good reasons for the weight assigned. Under the

law of this circuit, I cannot find any error with the weight assigned to Dr. Tucker’s

conclusory opinions.    I therefore affirm the ALJ’s findings regarding Dr. Tucker’s

opinions.

2.     Dr. Kiehm

       Dr. Kiehm also issued three opinions in this case:

       1) January 9, 2008: Hollinger needed a sit/stand option and could not be in one
          position for long periods of time. She could work four hours per day while
          doing physical therapy, with reevaluation to occur after physical therapy.32

       2) January 16, 2008: Dr. Kiehm released Hollinger to work with restrictions that
          she could not do any prolonged sitting or standing.33

       3) March 12, 2008: Dr Kiehm set out a plan for further testing and treatment and
          opined that Hollinger cannot sit or stand for a long period of time.34

       The ALJ assigned some weight to each of Dr. Kiehm’s opinions.35 Regarding the

January 16, 2008 opinion that Hollinger could not sit or stand for prolonged periods of

time, the ALJ noted that Dr. Kiehm failed to define “prolonged” and Hollinger remained



31
   Id.
32
   Id. at 529.
33
   Id. at 495.
34
   Id. at 528.
35
   Id. at 1524-25.
                                            7
capable of sitting to drive a car and attending movies.36 With respect to the January 9,

2008 and March 12, 2008 opinions, the ALJ cited as reasons for the weight assigned the

fact that Dr. Kiehm rendered these two opinions during Hollinger’s recovery period from

surgery, and, therefore, they were not indicative of permanent limitation.37 Significantly,

the ALJ found the record supported Dr. Kiehm’s opinions at the time they were made, but

found additional record evidence supported greater physical functioning.38

       The ALJ failed to recognize Dr. Kiehm, implicitly or explicitly, as a treating source.

Unlike Dr. Tucker, Dr. Kiehm included some functional limitations in these opinions,

making them credible. But the ALJ’s error in failing to identify Dr. Kiehm as a treating

source is harmless, as the goal of the treating source regulation is satisfied despite the ALJ’s

non-compliance. The ALJ found that Dr. Kiehm’s opinions reflected Hollinger’s status

during her recovery period but concluded there was no evidence Dr. Kiehm intended for

these limitations to be permanent. 39

       In contrast, state agency reviewing physicians issued opinions in May and October

2010 and reviewed the record evidence post-dating Hollinger’s recovery period as part of

their analysis.40 Significantly, the ALJ found Hollinger to be more limited in her abilities

than the state agency sources found; specifically, Hollinger “would require additional


36
   Id. at 1524.
37
   Id. at 1524-25.
38
   Id.
39
   Id. at 1524.
40
   Id. at 903-10, 1019.
                                               8
occasional postural limitations and her conditions and symptoms warrant no more than

occasional exposure to hazards.”41 The ALJ, therefore, gave greater weight to the earlier

physical assessments provided by the state agency sources.42 Given these facts, I affirm

the weight assigned to Dr. Kiehm’s opinions.

B.     Evaluation of subjective complaints

       As the Social Security Administration has recognized in a policy interpretation

ruling on evaluating symptoms in disability claims,43 in the absence of objective medical

evidence sufficient to support a finding of disability, the claimant’s statements about the

intensity, persistence, and limiting effects of her symptoms will be considered with other

relevant evidence in deciding disability.44 The regulations make the same point.45

       The regulations also set forth factors that the ALJ should consider in evaluating the

intensity, persistence, and limiting effects of an individual’s symptoms. These include the

claimant’s daily activities; the location, duration, frequency, and intensity of the pain;

precipitating and aggravating factors; the type, dosage, effectiveness, and side effects of

medication; and treatment or measures, other than medication, taken to relieve pain.46



41
   Id. at 1529-30.
42
   Id.
43
   Social Security Administration, Social Security Ruling (“SSR”) 16-3p, Evaluation of
Symptoms in Disability Claims, 2017 WL 5180304 (Oct. 25, 2017).
44
   Id. at *6.
45
   20 C.F.R. § 416.929(c)(2). The regulations governing supplemental security income and
disability insurance benefits are substantially similar and may be used interchangeably.
46
   20 C.F.R. §§ 404.1529(c)(3)(i)-(vii).
                                               9
      Importantly, evaluation of subjective symptoms is not an assessment of the

claimant’s character or truthfulness.47 Instead, the ALJ’s examination must focus on

“whether the evidence establishes a medically determinable impairment that could

reasonably be expected to produce the [claimant]’s symptoms and given the [ALJ]’s

evaluation of the [claimant]’s symptoms, whether the intensity and persistence of the

symptoms limit the [claimant]’s ability to perform work-related activities . . . .”48 The

Social Security Ruling makes clear that “[t]he determination or decision must contain

specific reasons for the weight given to the individual’s symptoms, be consistent with and

supported by the evidence, and be clearly articulated so the individual and any subsequent

reviewer can assess how the adjudicator evaluated the individual’s symptoms.”49

      The discretion afforded by the courts to the ALJ’s evaluation of such evidence is

extremely broad. A court may not disturb the ALJ’s “analysis and the conclusions drawn

from it – formerly termed a credibility determination –” absent compelling reason.50

      Hollinger argues the ALJ erred in evaluating Hollinger’s statements about her

symptoms and limitations and overstated her activities of daily living.51       Hollinger



47
   SSR 16-3p at *11.
48
   Id.
49
   SSR 16-3p at *10.
50
   Robinson v. Comm’r of Soc. Sec., No. 17-cv-12202, 2018 WL 2437560, at *9 (E.D.
Mich. May 8, 2018) (citing Sims v. Comm’r of Soc. Sec., 406 F. App’x 977, 981 (6th Cir.
2011); Warner v Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004)), report and
recommendation adopted by 2018 WL 2431689 (E.D. Mich. May 30, 2018).
51
   ECF No. 17 at 14-18.
                                         10
especially takes exception to the ALJ’s references to her going to the movies.52 Hollinger’s

briefs essentially ask the Court to reweigh the evidence, which it may not do. The ALJ,

over the course of approximately fifteen pages, went through the evidence relevant to the

regulatory factors, including activities of daily living and course of treatment, and

supported his findings with citations to evidence in the record.53 While the ALJ’s reference

to Hollinger’s movie going does not reflect that this was a single occurrence and that

Hollinger experienced leg pain during the film, that was one reason among many the ALJ

gave in support of his findings. Under the deferential standard afforded to the ALJ’s

evaluation of subjective symptoms, the ALJ’s determination must be affirmed.

                                       Conclusion

         Substantial evidence supports the finding of the Commissioner that Hollinger had

no disability. Accordingly, the decision of the Commissioner denying Hollinger disability

insurance benefits is affirmed.

         IT IS SO ORDERED.

Dated: March 22, 2019                     s/ William H. Baughman, Jr.
                                          United States Magistrate Judge




52
     Id. at 10, 16.
53
     Tr. at 1515-1531.
                                            11
